Case 7:20-cr-00626-PMH Document 123

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
—~—Venm

DWIGHT REID,
a/k/a “Dick Wolf,”
CHRISTOPHER ERSKINE,
a/k/a “Beagle,” :
WALTER LUSTER, :
a/k/a “Shells,” :
DESHAWN THOMAS,
a/k/a “Don,”
NAYA AUSTIN,
a/k/a “Baby,”
BRANDON NIEVES,
a/k/a “Untouchable Dot,”
AHMED WALKER,
a/k/a “Ammo,” :
CASWELL SENIOR, :
a/k/a “Casanova,” :
DONAVAN GILLARD,
a/k/a “Donnie Love,”
JARRETT CRISLER, Jr.,
a/k/a “Jayecee,”
BRANDON SOTO,
a/k/a “Stacks,”
DEZON WASHINGTON, :
a/k/a “Blakk,” :
ROBERT WOODS, :
a/k/a “Blakk Rob,”
STEPHEN HUGH,
a/k/a “Chino,”
JORDAN INGRAM,
a/k/a “Flow,”
SHANAY OUTLAW,
a/k/a “Easy,”
ISATAH SANTOS,
a/k/a “Zay,”
ROBERTA SLIGH,
a/k/a “Trouble,”
BRINAE THORNTON,
a/k/a “Luxury,” and

Filed 02/08/21 Page 1 of 38

SEALED SUPERSEDING
INDICTMENT

S3 20 Cr. 626 (PMH)

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 2 of 38

JAMAL TRENT, :
a/k/a “Trap Smoke,” :
Defendants. xX

COUNT ONE
(Racketeering Conspiracy)

(REID, ERSKINE, LUSTER, THOMAS, AUSTIN, NIEVES, WALKER, SENIOR,
GILLARD, CRISLER, Jr. SOTO, WASHINGTON, WOODS, HUGH, INGRAM,
OUTLAW, SANTOS, SLIGH, and THORNTON)

The Grand Jury charges:

The Enterprise

1. At all times relevant to this Indictment, DWIGHT REID,
a/k/a “Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER
LUSTER, a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA AUSTIN,
a/k/a “Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED
WALKER, a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN
GILLARD, a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a
“Jayecee,” BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a
“Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a
“Chino,” JORDAN INGRAM, a/k/a “Flow,” SHANAY OUTLAW, a/k/a “Easy,”
ISAIAH SANTOS, a/k/a “Zay,” ROBERTA SIGH, a/k/a “Trouble,” and
BRINAE THORNTON, a/k/a “Luxury,” the defendants, and others known
and unknown, were members and associates of the Untouchable Gorilla
Stone Nation (“Gorilla Stone” or the “Enterprise”), a criminal
organization whose members and associates engaged in, among other
activities, acts involving murder, robbery, fraud, and the

distribution of controlled substances. Gorilla Stone operated in

2

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 3 of 38

and around Manhattan, the Bronx, Queens, Brooklyn, Upstate New
York, and Florida.

2. Gorilla Stone, including its leadership, its membership,
and its associates, constituted an’ “enterprise,” as defined by
Title 18, United States Code, Section 1961(4), that is, a group of
individuals associated in fact, although not a legal entity. The
Enterprise constituted an ongoing organization whose members
functioned as a continuing unit for a common purpose of achieving
the objectives of the Enterprise. At all times relevant to this
Indictment, the Enterprise was engaged in, | and its activities
affected, interstate and foreign commerce. DWIGHT REID, a/k/a
“Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER,
a/k/a “Shells,” DESHAWN THOMAS, a/k/a “pon,” NAYA AUSTIN, a/k/a
“Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED WALKER,
a/k/a “Ammo,” CASWELL SENTOR, a/k/a “Casanova,” DONAVAN GILLARD,
a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a “Jayecee,”
BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk,”
ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,”
JORDAN INGRAM, a/k/a “Flow,” SHANAY OUTLAW, a/k/a “Easy,” ISATAH
SANTOS, a/k/a “Zay,” ROBERTA SLIGH, a/k/a “Trouble,” and BRINAE
THORNTON, a/k/a “Luxury,” the defendants, participated in the
Enterprise and participated in unlawful and other activity in

furtherance of the conduct of the Enterprise’s affairs.

 

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 4 of 38

3. Members and associates of Gorilla Stone engaged in a
series of violent disputes with rivals of Gorilla Stone, including
those within Gorilla Stone who they deemed disloyal to the
Enterprise. During these disputes, members and associates of
Gorilla Stone committed murder, shootings, robberies, and assaults
against their rivals and against fellow members of Gorilla Stone.

4. Members and associates of Gorilla Stone sold crack
cocaine, cocaine, and marijuana in and around Manhattan, Brooklyn,
the Bronx, Westchester County, Upstate New York, and Florida,

5. Members and associates of Gorilla Stone committed and
agreed, attempted, and threatened to commit acts of violence to
protect and expand their narcotics business, to protect fellow
members and associates of the Enterprise, to otherwise promote the
standing and reputation of Gorilla Stone amongst rival gangs, and
to promote the standing and reputation of members of Gorilla Stone.
These acts of violence included acts involving murder, robbery,
and assault, intended to protect the Enterprise’s narcotics
business, and to retaliate against members of rival gangs who had
encroached on the Enterprise’s narcotics business.

Purposes of the Enterprise

 

6. The purposes of the Enterprise included the following:
a. Preserving and protecting the power, territory, and
profits of the Enterprise through acts involving murder, other

acts of violence, and threats of violence.
4

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 5 of 38

b, Promoting and enhancing the Enterprise and the
activities of its members and associates.

Cc. Keeping victims and potential victims in fear of
‘the Enterprise and its members and associates through acts and
threats of violence.

d. Providing assistance to members and associates who
committed crimes for and on behalf of the gang.

e. Enriching the members and associates of the
Enterprise through, among other things, robbery, wire fraud, and
the distribution and sale of narcotics, including crack cocaine,
cocaine, and marijuana.

£. Protecting the Enterprise and its members and
‘associates from detection and prosecution by law enforcement
authorities through acts of intimidation and violence against
potential witnesses to crimes committed by members of the
Enterprise,

Means and Methods of the Enterprise
7. Among the means and methods employed by the members and
associates in conducting and participating in the conduct of the
affairs of the Enterprise were the following:

a. Members and associates of the Enterprise committed,
conspired, attempted, and threatened to commit acts of violence,
including acts involving murder, to protect and expand the

Enterprise’s criminal operations, and against rival gang members,
5

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 6 of 38

b. Members and associates of the Enterprise used
threats of violence and physical violence against other members
and associates of the Enterprise to enforce and maintain discipline
within the Enterprise.

Cc. Members and associates of the Enterprise committed,
conspired, attempted, and threatened to commit acts of violence,
including acts involving murder and robbery against rival gang
members and other individuals.

d. Members and associates of the Enterprise promoted
and celebrated, in music and on social media, the criminal conduct
of the Enterprise, namely narcotics distribution, acts involving
ylolence, and the use of firearms.

e. Members and associates of the Enterprise obtained,
possessed, and used firearms.

£. Members and associates of the Enterprise
distributed controlled substances, including crack cocaine,
cocaine, and marijuana.

g. Members and associates of the Enterprise committed,
and conspired to commit, wire fraud by fraudulently obtaining
benefits from relief programs meant to assist small businesses in
response to the COVID-19 pandemic, fraudulently obtaining
unemployment benefits, and conspiring to fraudulently use funds
related to a section 501(c) (3) charitable organization operated by

members and associates of the Enterprise.
6

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 7 of 38

The Racketeering Conspiracy

8. From at least in or about 2010 to the present, in the
Southern District of New York and elsewhere, DWIGHT REID, a/k/a
“Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER,
a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA AUSTIN, a/k/a
“Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED ‘WALKER,
a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN GILLARD,
a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a “Jayecee,”
BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk, ”
ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,”
JORDAN INGRAM, a/k/a “Flow,” SHANAY OUTLAW, a/k/a “Easy,” ISATAH
SANTOS, a/k/a “gay,” ROBERTA SLIGH, a/k/a “Trouble,” and BRINAE
THORNTON, a/k/a “Luxury,” the defendants, and others known and
unknown, being persons employed by and associated with the
Enterprise described in paragraphs 1 through 7 of this Indictment,
namely, Gorilla Stone, which enterprise engaged in, and the
activities of which affected, interstate and foreign commerce,
knowingly combined, conspired, confederated, and agreed together
and with each other to violate the racketeering laws of the United
States, to wit, Section 1962 (c) of Title 18, United States Code,
that is, to conduct and participate, directly and indirectly, in
the conduct of the affairs of Gorilla Stone through a pattern of

racketeering activity, as that term is defined in Title 18, United

States Code, Sections 1961(1) and 1961(5), consisting of:
7

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 8 of 38

a. multiple acts involving murder, chargeable under
the following provisions of state law: New York Penal Law
Sections 125.25 (murder), 110.00 (attempt), 105.15 (conspiracy),
and 20.00 (aiding and abetting), and Florida Statutes Sections
777.04 (attempt and conspiracy), 777.011 (aiding and abetting),
and 782.04 (murder) ; | |

b. multiple acts involving robbery, chargeable under
the following provisions of state law: New York Penal Law, Sections
160.00, 160.05, 160.10, 160.15 (robbery), 105.10 (conspiracy),
110.00 (attempt), and 20.00 (aiding and abetting);

c. multiple acts indictable under Title 18, United
States Code, Section 1951 (relating to interference with commerce,
robbery, or extortion);

d. multiple acts indictable under Title 18, United
States Code, Section 1343 (wire fraud);

e. multiple acts indictable under Title 18, United
States Code, Section 1028 (fraud and related activity in connection
with identification documents, authentication features, and
information); and

£. multiple offenses involving the distribution of
controlled substances, including, cocaine base, in a form commonly
known as “crack cocaine,” cocaine, and marijuana, in violation of

laws of the United States, namely Title 21, United States Code,

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 9 of 38

Sections 812, 841(a) (1), 841(b) (1) (A), 841 (b) (1) (B), 841 (b) (1) (D),
and 846, and Title 18, United States Code, Section 2.

9, It was a part of the conspiracy that each defendant
agreed that a conspirator would commit at least two acts of

racketeering activity in the conduct of the affairs of the

Enterprise.

Notice of Special Sentencing Factors

 

10, From at least in or about 2010, up to and including the
present, in the Southern District of New York and elsewhere, DWIGHT
REID, a/k/a “Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,”
WALTER LUSTER, a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA
AUSTIN, a/k/a “Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,”
AHMED WALKER, a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,”
. DONAVAN GILLARD, a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a
“Jayecee,” BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a
“Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a
“Chino,” JORDAN INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,”
ROBERTA SLIGH, a/k/a “Trouble,” and BRINAE THORNTON, a/k/a
“Luxury,” the’ defendants, and others known = and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics

laws of the United States.

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 10 of 38

11. It was a part and an object of the conspiracy that DWIGHT
REID, a/k/a “Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a ‘Beagle, ”
WALTER LUSTER, a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA
AUSTIN, a/k/a “Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,”
AHMED WALKER, a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova, ”
DONAVAN GILLARD, a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a
“Jayecee,” BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a
“Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a
“Chino,” JORDAN INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,”
ROBERTA SLIGH, a/k/a “Trouble,” and BRINAE THORNTON, a/k/a
“Luxury,” the defendants, and others known and unknown, would and
did distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code, Section
841 (a) (1).

12. The controlled substances that DWIGHT REID, a/k/a “Dick
Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER, a/k/a
“Shells,” DESHAWN THOMAS, a/k/a “pon,” NAYA AUSTIN, a/k/a “Baby,”
BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED WALKER, a/k/a
“Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN GILLARD, a/k/a
“Donnie Love,” JARRETT CRISLER, Jr., a/k/a “dJayecee,” BRANDON
soto, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk,” ROBERT
WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,” JORDAN
INGRAM, a/k/a “Flow,” ISATAH SANTOS, a/k/a “Zay,“” ROBERTA SLIGH,

a/k/a “Trouble,” and BRINAE THORNTON, a/k/a “Luxury,” the
10

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 11 of 38

defendants, conspired to distribute and possess with intent to
distribute were: (i) 280 grams and more of mixtures and substances
containing a detectable amount of cocaine base in a form commonly
known as “crack cocaine,” in violation of Title 21, United States
Code, Section 841(b)(1)(A); (ii) five kilograms and more of
mixtures and substances containing a detectable amount of cocaine,
in violation of Title 21, United States Code, Section 841 (b) (1) (A);
and (iii) 100 kilograms and more of mixtures and substances
containing a detectable amount of marijuana, in violation of Title
21, United States Code, Section 841 (b) (1) (B), all in violation of
Title 21, United States Code, Section 846.

13. On or about September 21, 2020, in the Southern District
of New York, BRANDON SOTO, a/k/a “Stacks,” the defendant, knowingly
murdered and aided and abetted the murder of a victim who was a
minor (“Minor Victim-1”) in the vicinity of Main Street and South
Clinton Street in Poughkeepsie, New York, in violation of New York
Penal Law, Sections 125.25, 125.27, and 20.00, in that, with intent
to cause the death of another person, SOTO caused the death of
Minor Victim-1, and aided and abetted the same.

(Title 18, United States Code, Sections 1962 (d) and 1963.)
COUNT TWO
(Travel Act Murder)
(SOTO)

The Grand Jury further charges:

11

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 12 of 38

14, On or about September 21, 2020, in the Southern District
of New York and elsewhere, BRANDON SOTO, a/k/a “Stacks,” the
defendant, knowingly used a facility in interstate and foreign
commerce, with intent to commit a crime of violence, namely,
assault and murder, to further an unlawful activity, namely, the
Gorilla Stone business enterprise, which was involved in the
distribution of controlled substances, and with intent to promote,
manage, establish, and carry on, and facilitate the promotion,
management, establishment, and carrying on of the unlawful
activity, and thereafter did perform a crime of violence to further
the unlawful activity, and did aid and abet the same, and death
resulted, to wit, SOTO drove a co-conspirator to Poughkeepsie, New
York, where SOTO aided and abetted the assault and murder of Minor
Victim-1.

(Title 18, United States Code, Sections 1952 and 2.)
COUNT THREE
(Attempted Murder and Attempted Assault with a Dangerous Weapon
in Aid of Racketeering)
(HUGH)

The Grand Jury further charges:

15. At all times relevant to this Indictment, Gorilla Stone,
as described in paragraphs 1 through 7 of this Indictment, which
are repeated and incorporated by reference as though fully set
forth herein, including its leadership, members, and associates,

constituted an enterprise, as that term is defined in Title 18,

12

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 13 of 38

United States Code, Section 1959(b) (2), that is, an association in
fact of individuals that was engaged in, and the activities of
which affected, interstate and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as a
continuing unit for a common purpose of achieving the objectives
of the Enterprise.

16. At all times relevant to this Indictment, Gorilla Stone,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1959(b) (1), namely acts involving murder and
robbery, in violation of New York Penal Law, acts indictable under
Title 18, United States Code, Section 1951, acts indictable under
Title 18, United States Code, Section 1343, acts indictable under
Title 18, United states code, Section 1028, and offenses involving
the distribution of controlled substances, in violation of Title
21, United States Code, Sections 812, 841, and 846.

17. On or about July 20, 2020, in the Southern District of
New York, STEPHEN HUGH, a/k/a “Chino,” the defendant, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Gorilla Stone, and for the purpose of gaining entrance to and
maintaining and increasing position in Gorilla Stone, an
enterprise engaged in racketeering activity, as described above,

knowingly attempted to murder an individual and attempted to
13

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 14 of 38

assault that individual with a dangerous weapon, and aided and
abetted the same, to wit, HUGH shot at a rival gang member in New
Rochelle, New York, in violation of New York Penal Law Sections
125.25, 120.10, 120.05, 110.00, ‘and 20.00.

(Title 18, United States Code, Sections 1959(a) (5), (a) (6), and
2.)

COUNT FOUR
(Use of a Firearm in Furtherance of the July 20, 2020 Attempted
Murder and Attempted Assault with a Dangerous Weapon)

(HUGH)

The Grand Jury further charges:
18. On or about July 20, 2020, in the Southern District of
New York, STEPHEN HUGH, a/k/a “Chino,” the defendant, during and
in relation to a crime of violence for which he may be prosecuted
in a court of the United States, namely, the attempted murder and
attempted assault with a dangerous weapon in aid of racketeering
charged in Count Three of this Indictment, knowingly did use and
carry a firearm, and in furtherance of such crime did possess a
firearm, and did aid and abet the use, carrying, and possession of

a firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (42),
(iii), and 2.)

COUNT FIVE
(Assault with a Dangerous Weapon in Aid of Racketeering)

(AUSTIN, WASHINGTON, and INGRAM)

The Grand Jury further charges:

14

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 15 of 38

19, At all times relevant to this Indictment, Gorilla Stone,
as described in paragraphs 1 through 7 of this Indictment, which
are repeated and incorporated by reference as though fully set
forth herein, including its leadership, members, and associates,
constituted an enterprise, as that term is defined in Title 18,
United States Code, Section 1959(b) (2), that is, an association in
fact of individuals that was engaged in, and the activities of
which affected, interstate and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as a
continuing unit for a common purpose of achieving the objectives
of the Enterprise.

20. At all times relevant to this Indictment, Gorilla Stone,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1959(b) (1), namely acts involving murder and
robbery, in violation of New York Penal Law, acts indictable under
Title 18, United States Code, Section 1951, acts indictable under
Title 18, United States Code, Section 1343, acts indictable under
Title 18, United States Code, Section 1028, and offenses involving
the distribution of controlled substances, in violation of Title
21, United States Code, Sections 812, 841, and B46,

21. On or about June 12, 2020, in the Southern District of
New York, NAYA AUSTIN, a/k/a “Baby,” and DEZON WASHINGTON, a/k/a

“Blakk,” and JORDAN INGRAM, a/k/a “Flow,” the defendants, as
15

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 16 of 38

consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Gorilla Stone, and for the purpose of gaining entrance to and
maintaining and increasing position in Gorilla Stone, an
enterprise engaged in racketeering activity, as described above,
knowingly assaulted an individual with a dangerous weapon, and
aided and abetted the same, to wit, AUSTIN, WASHINGTON, and INGRAM
committed a gunpoint robbery of a drug dealer in Peekskill, New
York, in violation of New York Penal Law Sections 160.00, 160.05,
160.10, 160.15, and 20,00.
(Title 18, United States Code, Sections 1959(a) (3) and 2.)
COUNT SIX
(Use of a Firearm in Furtherance of the June 12, 2020 Assault
with a Dangerous Weapon)
(AUSTIN, WASHINGTON, and INGRAM)

The Grand Jury further charges:

22. On or about June 12, 2020, in the Southern District of
New York, NAYA AUSTIN, a/k/a “Baby,” DEZON WASHINGTON, a/k/a
“Blakk,” and JORDAN INGRAM, a/k/a “Flow,” the defendants, during
and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, namely, the assault
with a dangerous weapon in aid of racketeering charged in Count

Five of this Indictment, knowingly did use and carry a firearm,

and in furtherance of such crime did possess a firearm, and did

16

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 17 of 38

aid and abet the use, carrying, and possession of a firearm, which
was brandished.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (414),
and 2.)

COUNT SEVEN
(Attempted Murder and Attempted Assault with a Dangerous Weapon
in Aid of Racketeering)
(THORNTON)

The Grand Jury further charges:

23. At all times relevant to this Indictment, Gorilla Stone,
as described in paragraphs 1 through 7 of this Indictment, which
are repeated and incorporated by reference as though fully set
forth herein, including its leadership, members, and associates,
constituted an enterprise, as that term is defined in Title 18,
United States Code, Section 1959(b) (2), that is, an association in
fact of individuals that was engaged in, and the activities of
which affected, interstate and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as a
continuing unit for a common purpose of achieving the objectives
of the Enterprise.

24, At-all times relevant to this Indictment, Gorilla Stone,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1959(b) (1), namely acts involving murder and

robbery, in violation of New York Penal Law, acts indictable under

Title 18, United States. Code, Section 1951, acts indictable under
17

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 18 of 38

Title 18, United States Code, Section 1343, acts indictable under
Title 18, United States Code, Section 1028, and offenses involving
the distribution of controlled substances, in violation of Titie
21, United States Code, Sections 812, 841, and 846.

25, On or about August 8, 2018, in the Southern District of
New York, BRINAR THORNTON, a/k/a “Luxury,” the defendant, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Gorilla stone, and for the purpose of gaining entrance to and
maintaining and increasing position in Gorilla Stone, an
enterprise engaged in racketeering activity, as described above,
knowingly attempted to murder an individual and attempted to
assault that individual with a dangerous weapon, and aided and
"abetted the same, to wit, THORNTON and other members of Gorilla
Stone shot at a rival gang member in Brooklyn, New York, in
violation of New York Penal Law Sections 125.25, 120.10, 120.05,
110.00, and 20.00,

(Title 18, United States Code, Sections 1959(a) (5), (a) (6), and
2.)

COUNT EIGHT
(Use of a Firearm in Furtherance of the August 8, 2018 Attempted
Murder and Attempted Assault with a Dangerous Weapon)
(THORNTON) ,
The Grand Jury further charges:
26. On or about August 8, 2018, in the Southern District of

New York, BRINAE THORNTON, a/k/a “Luxury,” the defendant, during
18 |

 

 

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 19 of 38

and in relation to a crime of violence for which she may be
prosecuted in a court of the United States, namely, the attempted
murder and attempted assault with a dangerous weapon in aid of
racketeering charged in Count Seven of this Indictment, knowingly
did use and carry a firearm, and in furtherance of such crime did
possess a firearm, and did aid and abet the use, carrying, and
possession of a firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (44),
(iii), and 2.)

COUNT NINE
(Maiming and Assault with a Dangerous Weapon
in Aid of Racketeering)
(WOODS)

The Grand Jury further charges:

27. At all times relevant to this Indictment, Gorilla Stone,
as described in paragraphs 1 through 7 of this Indictment, which
are repeated and incorporated by reference as though fully set
forth herein, including its leadership, members, and associates,
constituted an enterprise, as that term is defined in Title 18,
United States Code, Section 1959 (b) (2), that is, an association in
fact of individuals that was engaged in, and the activities of
which affected, interstate’ and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as a

continuing unit for a common purpose of achieving the objectives

of the Enterprise.

19

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 20 of 38

28, At all times relevant to this Indictment, Gorilla Stone,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1959(b) (1), namely acts involving murder and
robbery, in violation of New York Penal Law, acts indictable under
Title 18, United States Code, Section 1951, acts indictable under
Title 18, United States Code, Section 1343, acts indictable under
Title 18, United States Code, Section 1028, and offenses involving
the distribution of controlled substances, in violation of Title
21, United States Code, Sections 812, 841, and 846.

29, On or about January 12, 2018, in the Southern District
of New York, ROBERT WOODS, a/k/a “Blakk Rob,” the defendant, as
consideration for the receipt of, and as -consideration for a
promise and agreement to pay, a thing. of pecuniary value from
Gorilla Stone, and for the purpose of gaining entrance to and
maintaining and increasing position in Gorilla Stone, an
enterprise engaged in racketeering activity, as described above,
knowingly maimed and assaulted an individual with a dangerous
weapon, and aided and abetted the same, to wit, WOODS slashed an
individual in the face in Manhattan, in violation of New York Penal
Law Sections 120.10, 120.05, and 20.00.

(Title 18, United States Code, Sections 1959(a) (2), (a) (3) and
2.) ;

20

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 21 of 38

COUNT TEN
(Possession With Intent to Distribute Crack Cocaine)
(AUSTIN)
The Grand Jury further charges:
30. On or about August 19, 2020, in the Southern District of
New York, NAYA AUSTIN, a/k/a “Baby,” the defendant, intentionally
and knowingly did distribute and possess with intent to distribute
a controlled substance, in violation of Title 21, United States
Code, Section 841 (a) (1).
31. ‘The controlled substance involved in the offense was 28
grams and more of mixtures and substances containing a detectable
amount of cocaine base, in a form commonly known as crack cocaine,

in violation of Title 21, United States Code, Section 841(b) (1) (B).

(Title 21, United States Code, Sections 841(a) (1) and (b) (1) (B);
Title 18, United States Code, Section 2.)

COUNT ELEVEN
(Possession With Intent to Distribute Crack Cocaine)
(ERSKINE, AUSTIN, and INGRAM)

The Grand Jury further charges:

32. On or about August 10, 2020, in the Southern District of
New York, CHRISTOPHER ERSKINE, NAYA AUSTIN, a/k/a “Baby,” and
JORDAN INGRAM, a/k/a “Flow,” the defendants, intentionally and
knowingly did distribute and possess with intent to distribute a

controlled substance, in violation of Title 21, United States Code,

Section 841(a) (1).

21

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 22 of 38

33. The controlled substance involved in the offense was 28
grams and more of mixtures and substances containing a detectable
amount of cocaine base, in a form commonly known as crack cocaine,
in violation of Title 21, United States Code, Section 841 (b) (1) (B).

(Title 21, United States Code, Sections 841(a) (1) and (b) (1) (B);
Title 18, United States Code, Section 2.)

COUNT TWELVE
(Possession With Intent to Distribute Crack Cocaine)
(SOTO)
The Grand Jury further charges:
34. On or about July 30, 2020, in the Southern District of
New York, BRANDON SOTO, a/k/a “Stacks,” the defendant,
intentionally and knowingly did distribute and possess with intent
to distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (1).
35. The controlled substance involved in the offense was 28
grams and more of mixtures and substances containing a detectable
amount of cocaine base, ina form commonly known as crack cocaine,

in violation of Title 21, United States Code, Section 841 (b) (1) (B).

(Title 21, United States Code, Sections 841 (a) (1) and (b) (1) (B);
Title 18, United States Code, Section 2.)

COUNT THIRTEEN
‘ (Narcotics Conspiracy)
(REID, ERSKINE, LUSTER, THOMAS, AUSTIN, NIEVES, WALKER, SENIOR,
GILLARD, CRISLER, Jr., SOTO, WASHINGTON, WOODS, HUGH, INGRAM,
SANTOS, SLIGH, THORNTON, and TRENT)

The Grand Jury further charges:

22

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 23 of 38

36. From at least in or about 2010, up to and including the
present, in the Southern District of New York and elsewhere, DWIGHT
REID, a/k/a “Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,”
WALTER LUSTER, a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA
AUSTIN, a/k/a “Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,”
AHMED WALKER, a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,”
DONAVAN GILLARD, a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a
“Jayecee, ” BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a
“Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a
“Chino,” JORDAN INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,”
ROBERTA SLIGH, a/k/a “Trouble,” BRINAE THORNTON, a/k/a “Luxury,”
and JAMAL TRENT, a/k/a “Trap Smoke,” the defendants, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

37. It was a part and an object of the conspiracy that DWIGHT
REID, a/k/a “Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,”
WALTER LUSTER, a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA
AUSTIN, a/k/a “Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,”
AHMED WALKER, a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,”
DONAVAN GILLARD, a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a
“Jayecee,” BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a
“Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a

“Chino,” JORDAN INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,”
23

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 24 of 38

ROBERTA SLIGH, a/k/a “Trouble,” BRINAE THORNTON, a/k/a “Luxury,”
and JAMAL TRENT, a/k/a “Trap Smoke,” the defendants, and others
known and unknown, would and did distribute and possess with intent
to distribute controlled substances, in violation of Title 21,
United States Code, Section 841(a) (1).

38. The controlled substances that DWIGHT REID, a/k/a “Dick
Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER, a/k/a
“Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA AUSTIN, a/k/a “Baby,”
BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED WALKER, a/k/a
“Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN GILLARD, a/k/a
“Donnie Love,” JARRETT CRISLER, Jr., a/k/a “Jayecee,” ‘BRANDON
SoTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk,” ROBERT
WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,” JORDAN
INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,” ROBERTA SLIGH,
a/k/a “Trouble,” BRINAE THORNTON, a/k/a “Luxury,” and JAMAL TRENT,
a/k/a “trap Smoke,” conspired to distribute and possess with intent
to distribute were: (i) 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base in a
form commonly known as “crack cocaine,” in violation of Title 21,

United States Code, Section 841(b) (1) (A); (ii) five kilograms and
more of mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section

841(b) (1) (A); and (iii) 100 kilograms and more of mixtures and

24

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 25 of 38

substances involving a detectable amount of mari‘juana, in
violation of Title 21, United States Code, Section 841(b) (1) (B).
(Title 21, United States Code, Section 846.)
COUNT FOURTEEN
(Possession of a Firearm In Furtherance of
a Drug Trafficking Crime)

(REID, ERSKINE, LUSTER, THOMAS, AUSTIN, NIEVES, WALKER, SENIOR,
GILLARD, CRISLER, Jr., SOTO, WASHINGTON, WOODS, HUGH, INGRAM,
SLIGH ,THORNTON, and TRENT)

The Grand Jury further charges:

39, Between in or about 2010 and November 2020, in the
Southern District of New York and elsewhere, DWIGHT REID, a/k/a
“Dick Wolf,” CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER,
a/k/a “Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA AUSTIN, a/k/a
“Baby,” BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED WALKER,
a/k/a “Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN GILLARD,
a/k/a “Donnie Love,” JARRETT CRISLER, Jr., a/k/a “Jayecee,”
BRANDON SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk,”
ROBERT WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,”
JORDAN INGRAM, a/k/a “Flow,” ROBERTA SLIGH, a/k/a “Trouble,”
BRINAE THORNTON, a/k/a “Luxury,” and JAMAL TRENT, a/k/a “Trap
Smoke,” the defendants, during and in relation to a drug
trafficking offense for which they may be prosecuted in a court of
the United States, namely, the narcotics trafficking conspiracy -

charged in Count Thirteen of this Indictment, knowingly did use

and carry a firearm, and in furtherance of such drug trafficking
25

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 26 of 38

offense, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm.
(Title 18, United States Code, Sections 924(c) (1) (A) (i) and 2.)
COUNT FIFTEEN
(Brandishing a Firearm In Furtherance
of a Drug Trafficking Crime)
(SANTOS)

The Grand Jury further charges:

40. On or about February 2, 2020, in the Southern District
of New York and elsewhere, ISAIAH SANTOS, a/k/a “Zay,” the
defendant, during and in relation to a drug trafficking crime for
which he may be prosecuted in a court of the United States, namely,
the narcotics trafficking conspiracy charged in Count Thirteen of
this Indictment, knowingly did use and carry a firearm, and in
furtherance of such crime did possess a firearm, and did aid and
abet the use, carrying, and possession of a firearm, which was

brandished.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (41),
and 2.)

COUNT SIXTEEN
(Aggravated Identity Theft)
(AUSTIN and OUTLAW)
41. In or about August 2020, in the Southern District of
New York and elsewhere, NAYA AUSTIN, a/k/a “Baby,” and SHANAY
OUTLAW, a/k/a “Easy,” the defendants, knowingly did transfer,

possess, and use, without lawful authority, a means of

identification of another person, during and in relation to a
26

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 27 of 38

felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, AUSTIN and OUTLAW unlawfully used the
names and social security numbers of other persons to file
fraudulent applications for COVID~19-related unemployment
benefits, in violation of Title 18, United States Code, Sections
1343 and 1349.

(Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
and 2.)

COUNT SEVENTEEN
(Aggravated Identity Theft)
(GILLARD)

42. In or about August 2020 through in or about November
2020, in the Southern District of New York and elsewhere, DONAVAN
GILLARD, a/k/a “Donnie Love,” the defendant, knowingly did
transfer, possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, GILLARD unlawfully used the names and
social security numbers of other persons to file Fraudulent
applications for COVID-19-related unemployment benefits, in
violation of Title 18, United States Code, Sections 1343 and 1349.

(Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
and 2.)

27

 

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 28 of 38

COUNT EIGHTEEN

(Attempted Murder and Assault with a Dangerous Weapon in Aid of
Racketeering)
(CRISLER, Jz.)

The Grand Jury further charges:

43. At all times relevant to this Indictment, Gorilla Stone,
as described in paragraphs 1 through 7 of this Indictment, which
are repeated and incorporated by reference as though fully set
forth herein, including its leadership, members, and associates,
constituted an enterprise, as that term is defined in Title 18,
United States Code, Section 1959(b) (2), that is, an association in
fact of individuals that was engaged in, and the activities of
which affected, interstate and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as a
continuing unit for a common purpose of achieving the objectives
of the Enterprise.

44, At all times relevant to this Indictment, Gorilla Stone,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States Code,
Sections 1961(1) and 1959(b) (1), namely acts involving murder and
robbery, in violation of New York Penal Law, acts indictable under
Title 18, United States Code, Section 1951, acts indictable under

Title 18, United States Code, Section 1343, acts indictable under

Title 18, United States Code, Section 1028, and offenses involving

28

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 29 of 38

the distribution of controlled substances, in violation of Title
21, United States Code, Sections 812, 841, and 846.

45. On or about October 24, 2020, in the Southern District
of Florida, Southern District of New York, and elsewhere, JARRETT
CRISLER, Jr., a/k/a “Jayecee,” the defendant, as consideration for
the receipt of, and as consideration for a promise and agreement
to pay, a thing of pecuniary value from Gorilla Stone, and for the
purpose of gaining entrance to and maintaining and increasing °
position in Gorilla Stone, an ‘enterprise engaged in racketeering
activity, as described above, knowingly attempted to murder an
individual and assaulted that individual with a dangerous weapon,
and aided and abetted the same, to wit, CRISLER, Jr., shot at a
rival gang member in Miami, Florida in order to protect a fellow
gang member who was being threatened, in violation of Florida
Statutes, Sections 777.04, 777.011, and 782.04(1) (a) (1).

(Title 18, United States Code, Sections 1959(a) (3), (a) (5), and
2.)

COUNT NINETEEN
(Use of a Firearm in Furtherance of the October 24, 2020
Attempted Murder and Assault with a Dangerous Weapon)
(CRISLER, Jr.)
The Grand Jury further charges:
46. On or about October 24, 2020, in the Southern District
of Florida, Southern. District of New York, and elsewhere, JARRETT

CRISLER, Jr., a/k/a “Jayecee,” the defendant, during and in

relation to a crime of violence for which he may be prosecuted in
29

 

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 30 of 38

a court of the United States, namely, the attempted murder and
assault with a dangerous weapon in aid of racketeering charged in
Count Eighteen of this Indictment, knowingly did use and carry a
firearm, and in furtherance of such crime did possess a firearm,
and . did aid and abet the use, carrying, and possession of a
firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924 (c) (1) (A) (1), (ii),

(iii), and 2.)

COUNT TWENTY
(Firearms Trafficking Conspiracy)
(CRISLER, Jr. and GILLARD)

The Grand Jury further charges:

47, From at least in or about January 2020 up to and
including at least in or about November 2020, in the Southern
District of New York and elsewhere, JARRETT CRISLER, Jr., a/k/a
“Jayecee,” and DONAVAN GILLARD, a/k/a “Donnie Love,” the
defendants, and others known and unknown, willfully and knowingly
did combine, conspire, confederate, and agree together and with
each other to commit an offense against the United States, to wit,
‘trafficking in firearms in violation of Title 18, United States
Code, Section 922 (a) (1) (A).

48. It was a part and object of the conspiracy that JARRETT
CRISLER, a/k/a “Jayecee,” and DONAVAN GILLARD, a/k/a “Donnie Love,

the defendants, and others known and unknown, not being licensed

importers, licensed manufacturers, and licensed dealers of
30

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 31 of 38

firearms within the meaning of Chapter 44, Title 18, United States
Code, would and did willfully and knowingly engage in the business
of dealing in firearms, and in the course of such business would
and did ship, transport, and receive firearms in interstate and
foreign commerce, in violation of Title 18, United States Code,
Section 922(a) (1) (A).
Overt Acts
49, In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York and elsewhere:

a. On or about July 27, 2020, JARRET CRISLER, Jr.,
a/k/a “Jayecee,” the defendant, agreed to sell firearms to an
individual in the Bronx, New York.

b. On or about November 7, 2020, JARRET CRISLER, JUr.,
a/k/a “Jayecee,” the defendant, traveled to Manhattan, New York to
sell firearms.

c. On or about August 8, 2020, DONAVAN GILLARD, a/k/a
“Donnie Love,” the defendant, texted a photograph of a firearm
which JARRETT CRISLER, Jr., a/k/a “Jayecee,” the defendant, was
selling, to another individual in an attempt to help CRISLER, Jr.,
sell the firearm.

(Title 18, United States Code, Section 371.)

31

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 32 of 38

COUNT TWENTY-ONE
(Firearms Trafficking)
(CRISLER, Jr.)

The Grand Jury further charges:

50. On or about November 7, 2020, in the Southern District
of New York and elsewhere, JARRET CRISLER, Jr., a/k/a “Jayecee,”
the defendant, not being a licensed importer, licensed
manufacturer, and licensed dealer of firearms within the meaning
of Chapter 44, Title 18, United States Code, did willfully and
knowingly engage in the business of dealing in firearms, and in
the course of such business did ship, transport, and receive
firearms in interstate and foreign commerce, to wit, CRISLER, Jr.

traveled to Manhattan, New York to sell firearms.

(Title 18, United States Code, Section 922 (a) (1).)

FORFEITURE ALLEGATION AS TO COUNT ONE
51. As a result of committing the offense alleged in Count
One of this Indictment, DWIGHT REID, a/k/a “Dick Wolf,” CHRISTOPHER
ERSKINE, a/k/a “Beagle,” WALTER LUSTER, a/k/a “Shells,” DESHAWN
THOMAS, a/k/a “Don,” NAYA AUSTIN, a/k/a “Baby,” BRANDON NIEVES,
a/k/a “Untouchable Dot,” AHMED WALKER, a/k/a “Ammo,” CASWELL
SENIOR, a/k/a “Casanova,” DONAVAN GILLARD, a/k/a “Donnie,” JARRETT
CRISLER, Jr., a/k/a “Jayecee,” BRANDON SOTO, a/k/a “Stacks,” DEZON

WASHINGTON, a/k/a “Blakk,” ROBERT WOODS, a/k/a “Blakk Rob,”

32

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 33 of 38

STEPHEN HUGH, a/k/a “Chino,” JORDAN INGRAM, a/k/a “Flow,” SHANAY
OUTLAW, a/k/a “Rasy,” ISAIAH SANTOS, a/k/a “Zay,” ROBERTA SLIGH,
a/k/a “Trouble,” and BRINAE THORNTON, a/k/a “Luxury,” the
defendants, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 1963, any and all interests the
defendants acquired or maintained in violation of Title 18, United
States Code, Section 1962; any and all interests in, securities
of, claims against, and property or contractual rights of any kind
affording a source of influence over, the enterprise named and
described herein which the defendant established, operated,
controlled, conducted, and participated in the conduct of, in
violation of Title 18, United States Code, Section 1962; and any
and all property constituting and derived from proceeds obtained,
directly and indirectly, from the racketeering activity alleged in
Count One of this Indictment, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offense that the
defendants personally obtained.
FORFEITURE ALLEGATIONS AS TO COUNTS ,10-13
52. As a result of committing the offense charged in Count

Ten of this Indictment, NAYA AUSTIN, a/k/a “Baby,” the defendant,
shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any and all property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a
33

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 34 of 38

result of said offense and any and all property used, or intended
to be used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense that the defendant
personally obtained.

53. As a result of committing the offense charged in Count
Eleven of this Indictment, CHRISTOPHER ERSKINE, a/k/a “Beagle,”
NAYA AUSTIN, a/k/a “Baby,” and JORDAN INGRAM, a/k/a “Flow,” the
defendants, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offense
that the defendants personally obtained.

54, As a result of committing the offense charged in Count
Twelve of this Indictment, BRANDON SOTO, a/k/a “Stacks,” the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offense and any and all property
34

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 35 of 38

used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offense
that the defendant personally obtained.

55. As a result of committing the offense charged in Count
Thirteen of this Indictment, DWIGHT REID, a/k/a “Dick Wolf,”
CHRISTOPHER ERSKINE, a/k/a “Beagle,” WALTER LUSTER, a/k/a
“Shells,” DESHAWN THOMAS, a/k/a “Don,” NAYA AUSTIN, a/k/a “Baby,”
BRANDON NIEVES, a/k/a “Untouchable Dot,” AHMED WALKER, a/k/a
“Ammo,” CASWELL SENIOR, a/k/a “Casanova,” DONAVAN GILLARD, a/k/a
“Donnie Love,” JARRETT CRISLER, Jr., a/k/a “Jayecee,” BRANDON
SOTO, a/k/a “Stacks,” DEZON WASHINGTON, a/k/a “Blakk,” ROBERT
WOODS, a/k/a “Blakk Rob,” STEPHEN HUGH, a/k/a “Chino,” JORDAN
INGRAM, a/k/a “Flow,” ISAIAH SANTOS, a/k/a “Zay,” ROBERTA SLIGH,
a/k/a “Trouble,” BRINAE THORNTON, a/k/a “Luxury,” and JAMAL TRENT,
a/k/a “Trap Smoke,” the defendants, shall forfeit to the United
States, pursuant to Title 21, United States Code, Section 853, any
and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of said offense and
any and all property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of, said
offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to
35

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 36 of 38

the commission of said.offense that the defendants personally

obtained.

Substitute Assets Provision

 

56. If any of the property described above as subject to
forfeiture, as a result of any act or omission of the above-named
defendants:

a. cannot be located upon the exercise of due
diligence;
b, has been transferred or sold to, or deposited with,

a third person;

Cc. has been placed beyond the ‘jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18, United
States Code, Section 1963(m), Title 21 United States Code, Section
853(p), and Title 28, United States Code, Section 2461(c) to seek
forfeiture of any other property of the defendants up to the value
of the above forfeitable property.

(Title 18, United States Code, Sections 981 and 1963;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

36

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 37 of 38

ecg
TR K hy flo

FOREPERSON AUDREY STRAUSS
United States Attorney

37

 

 
Case 7:20-cr-00626-PMH Document 123 Filed 02/08/21 Page 38 of 38

'

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~ Vv. oe
DWIGHT REID, a/k/a “Dick Wolf,” et al.,

Defendants.

 

SEALED SUPERSEDING
INDICTMENT

83 20 Cr. 626 (PMH)
(18 U.S.C. §§ 922, 371, 924(c), 1028A,

1952, 1959, 1962, 1963, and 2; 21 U.S.C.
S§ 841 and 846.)

AUDREY STRAUSS
United States Attorney.

faves 2.
Tih

/ “ Foreperson
fe

 

 

 
